DETAILED ACTION

This Office Action is in response to the Amendment filed April 19, 2021. Claim(s) 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination defining a first identifier and a first content portion of presentation data stored on the primary presenting electronic device, the first identifier capturing a role of the primary presenting electronic device as having a function of host-presenting device; defining a second identifier and a second content portion of presentation data stored on the secondary presenting electronic device, the second identifier capturing a role of the secondary presenting electronic device as having a function of secondary presenting device; defining, using the first and second identifiers and the first and second content portions, a synchronization configuration that identifies a flow for the presentation session using a marker associated with a part of the synchronized 
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5.19.2021